85 So.3d 1150 (2012)
Otis D. BLAXTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-6308.
District Court of Appeal of Florida, First District.
March 26, 2012.
Rehearing Denied May 3, 2012.
Otis D. Blaxton, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Respondent.
*1151 PER CURIAM.
Because the trial court properly treated Appellant's "Petition for Writ of Mandamus: Contesting Judge Michael G. Allen's Prejudice" as a motion for disqualification, we treat Appellant's appeal as a writ of prohibition. See Fla. R.App. P. 9.040(c); see also Sutton v. State, 975 So.2d 1073, 1076 (Fla.2008) ("[P]rohibition is ... clearly recognized as the proper avenue for immediate review of whether a motion to disqualify a trial judge has been correctly denied.").
The petition for writ of prohibition is denied on the merits.
DAVIS, THOMAS, and RAY, JJ., concur.